UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6418


EDWARD R. MCMILLAN,

                      Plaintiff – Appellant,

          v.

MR. C. JONES, C/O Harnett Correctional Institution,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03240-H)


Submitted:   December 22, 2016            Decided:   January 18, 2017


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward R. McMillan, Appellant Pro Se. Joseph Finarelli, Special
Deputy Attorney General, Kari Russwurm Johnson, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward    R.   McMillan      appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed     the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     McMillan v. Jones, No. 5:14-ct-03240-H (E.D.N.C. Mar. 3,

2016).     We dispense with oral argument because the facts and

legal    contentions     are      adequately    presented    in   the   materials

before    this   court      and   argument    would   not   aid   the   decisional

process.



                                                                          AFFIRMED




                                         2